Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 12/09/2020 in which claims 1 and 3-19 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney R. Brian Johnson on 03/04/2021.
The application has been amended as follows:
In claim 1, Line 13 “portions of the optical 
Has been changed to – portions of the optical vector beam; 
wherein encoding the data onto the primary optical beam comprises:
directing the primary optical beam to a first spatial light modulator (SLM-1);
using an imprinted hologram on the SLM-1 to receive the primary optical beam and convert the primary optical beam into the optical vector beam comprising spatially separated and orthogonally polarized twin beam portions;
radially separating the twin beam portions such that polarized components of the twin beam portions are non-overlapping; 
adjusting the polarized components of the twin beam portions into a common horizontal linear polarization state to adjust the optical vector beam into a spatially-coherent scalar beam of a single polarization.--
Claim 2 is CANCELLED.
In Claim 3, Line 1 “The computerized method of Claim 2, wherein” 
Has been changed to --The computerized method of Claim 1, wherein--
In Claim 4, Line 1 --The computerized method of Claim 2, wherein-- 
Has been changed to --The computerized method of Claim 1, wherein--

Claims 11-19 have been added:
Claim 11, (New)  A computerized method of transmitting information via an optical vector beam, the method comprising:
	encoding the data onto a primary optical beam to form the optical vector beam,  wherein the encoding comprises differential spatial phase shift keying (DSPSK) in which the data is represented by physical changes in the optical vector beam across spatially separated portions of the optical vector beam;  

	(i) selecting, from the spatially separated portions of the optical vector beam, at least two orthogonally polarized portions of the optical vector beam; and
	(ii) identifying the data in the optical vector beam by tracking differences between the respective phase measurements for the at least two orthogonally polarized portions of the optical vector beam; 
wherein decoding the data comprises characterizing the optical vector beam according to a transverse profile of the at least two orthogonally polarized portions of the optical vector beam and measuring relative phase information between the at least two orthogonally polarized portions, wherein the relative phase information is measured for each of the polarized portions simultaneously.  
Claim 12,  (New) 	The computerized method of Claim 11, wherein the primary optical beam comprises phase changes across an electrical field, wherein the phase changes represent the data being transmitted.  	
Claim 13,  (New)	The computerized method of Claim 11, wherein encoding the data onto the primary optical beam comprises:
	directing the primary optical beam to a first spatial light modulator (SLM-1);
	using an imprinted hologram on the SLM-1 to receive the primary optical beam and convert the primary optical beam into the optical vector beam comprising spatially separated and orthogonally polarized twin beam portions;

	adjusting the polarized components of the twin beam portions into a common horizontal linear polarization state to adjust the optical vector beam into a spatially-coherent scalar beam of a single polarization. 	
Claim 14, (New)	The computerized method of Claim 13, wherein the SLM-1 encodes phase changes into the electrical field of the optical vector beam, wherein the phase changes represent the data being transmitted. 
Claim 15.  (New)	The computerized method of Claim 11, wherein characterizing the optical vector beam according to a transverse profile comprises submitting the optical vector beam to a generation module comprising optical components configured for:
	directing the optical vector beam from the SLM-1 to a 4-F imaging system with spatial filtering at a focal plane; 
	using the 4-F imaging system to form, from the optical vector beam, a spatial field for the optical vector beam, wherein the spatial field comprises two transversely separated light beams corresponding to respective left circularly polarized (LCP) and right circularly polarized (RCP) components of the optical vector beam; 
	defining a generated vector beam comprising the two circular polarization components that correspond to the imprinted hologram on the SLM-1. 
Claim 16. (New)	The computerized method of Claim 15, further comprising directing the generated vector beam to a second spatial light modulator SLM-2, wherein 
Claim 17, (New)	The computerized method of Claim 16, further comprising imaging the generated vector beam with a polarization resolving camera that converts electric fields of the generated vector beam and the reference field formed by the SLM-2 into decodable left circular polarizations and decodable right circular polarizations.  
Claim 18,  (New) 	The computerized method of Claim 17, wherein characterizing the optical vector beam further comprises simultaneously measuring a respective horizontal intensity (Ih), vertical intensity (Iv), diagonal intensity (Id), and anti-diagonal intensity (Ia) of the generated vector beam.
Claim 19,  (New) 	The computerized method of Claim 18, wherein characterizing the optical vector beam further comprises calculating the Stokes parameters of the generated vector beam from the left and right parts of the generated vector beam to decipher a transverse field profile of the twin beam representing the optical vector beam.  








Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a computerized method of transmitting information via an optical vector beam, the method comprising:
encoding the data onto a primary optical beam to form the optical vector beam, wherein the encoding comprises differential spatial phase shift keying (DSPSK) in which the data is represented by physical changes in the optical vector beam across spatially separated portions of the optical vector beam;
decoding the data by identifying respective polarization states and respective phase measurements for the spatially separated portions of the optical vector beam by:
(i)    selecting, from the spatially separated portions of the optical vector beam, at least two orthogonally polarized portions of the optical vector beam; and
(ii)    identifying the data in the optical vector beam by tracking differences between the respective phase measurements for the at least two orthogonally polarized portions of the optical vector beam;
wherein encoding the data onto the primary optical beam comprises:
directing the primary optical beam to a first spatial light modulator (SLM-1);
using an imprinted hologram on the SLM-1 to receive the primary optical beam and convert the primary optical beam into the optical vector beam comprising spatially separated and orthogonally polarized twin beam portions;
radially separating the twin beam portions such that polarized components of the twin beam portions are non-overlapping; 

As for claim 11, none of the prior arts alone or in combination discloses a computerized method of transmitting information via an optical vector beam, the method comprising:
	encoding the data onto a primary optical beam to form the optical vector beam,  wherein the encoding comprises differential spatial phase shift keying (DSPSK) in which the data is represented by physical changes in the optical vector beam across spatially separated portions of the optical vector beam;  
	decoding the data by identifying respective polarization states and respective phase measurements for the spatially separated portions of the optical vector beam by: 
	(i) selecting, from the spatially separated portions of the optical vector beam, at least two orthogonally polarized portions of the optical vector beam; and
	(ii) identifying the data in the optical vector beam by tracking differences between the respective phase measurements for the at least two orthogonally polarized portions of the optical vector beam; 
wherein decoding the data comprises characterizing the optical vector beam according to a transverse profile of the at least two orthogonally polarized portions of the optical vector beam and measuring relative phase information between the at least two orthogonally polarized portions, wherein the relative phase information is measured for each of the polarized portions simultaneously.  
Zheng et al (US 2016/0248515 A1) discloses communication system comprising phase coherent light streams to define states of polarization and spectral composition. Zheng does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 3-10 and 12-19 are allowed due to their dependency of claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 12/09/2020, with respect to claims 1-10 they have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-10 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886          



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886